Citation Nr: 0823166	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lobulated cyst on 
the lumbar spine.  

2.  Entitlement to service connection for chronic cough 
secondary to smoke inhalation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active military service from May 1979 to 
August 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran does not currently have a disability manifested 
by a lobulated cyst on the lumbar spine, or a chronic cough, 
that is related to his service.  


CONCLUSION OF LAW

A disability manifested by a lobulated cyst on the lumbar 
spine, and/or a chronic cough, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for a 
lobulated cyst on the lumbar spine, and chronic cough 
secondary to smoke inhalation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The veteran's service records show that in November 1978, he 
was hospitalized for observation for one day after he was 
training in a smoke-filled room.  A chest X-ray was noted to 
be negative.  He was noted to have a fever, with complaints 
of restlessness, diaphragm pain, and SOB (shortness of 
breath).  The assessment was smoke inhalation - pleuritic 
pain.  

A March 1997 report notes complaints of a productive cough, 
sore throat, strep throat and feeling feverish.  The 
assessment was probable URI (upper respiratory infection).  A 
chest X-ray report, dated in March 2005, contains impressions 
that include poor inspiratory effort, cardiomegaly, and right 
lateral pleural thickening versus extrapleural fat.  

The veteran's separation examination report, dated in May 
2005, shows that his throat, and lungs and chest, were 
clinically evaluated as normal.  In an associated "report of 
medical history," the veteran reported a history of using an 
inhaler, and having a chronic cough, and sinusitis; he denied 
a history of coughing up blood, shortness of breath, 
bronchitis, and wheezing or problems wheezing.  

The record contains a number of reports associated with a VA 
pre-discharge examination, performed in May 2005.  These 
reports show that the veteran was afforded a magnetic 
resonance imaging (MRI) study of the lumbar spine, and that 
he was noted to have irregularities of the lumbar spine that 
included DDD (degenerative disc disease), mild multilevel 
spondyloarthropathy, and a small left L2-3 facet joint 
synovial cyst.  The relevant diagnoses noted a lobulated cyst 
on the back, and "chronic cough secondary to smoke 
inhalation."  

VA progress notes, dated between 2006 and 2007, indicate that 
the veteran was using an inhaler, and contain "problem 
lists" noting "other emphysema," osteoarthritis, and low 
back pain.  An October 2005 report notes that a chest X-ray 
showed clear lungs with no pulmonary vascular congestion.  A 
November 2006 report notes "early emphysema."  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

VA does not generally grant service connection for symptoms 
unaccompanied by a disease process or pathology.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

With regard to the claim for a lobulated cyst on the lumbar 
spine, the Board initially notes that service connection is 
currently in effect for disabilities that include 
degenerative disc disease (DDD) of the thoracic and lumbar 
spine.  

In evaluating this disability, there is no indication that 
the RO has ever attempted to dissociate the symptoms of the 
veteran's lobulated cyst on the lumbar spine from his DDD.  
Simply stated, the veteran can not be compensated twice for 
this same disability.  In any event, the Board finds that the 
veteran's lobulated cyst on the lumbar spine is not a 
disability for VA purposes.  Specifically, the May 2005 VA 
examination report states that "this is an incidental MRI 
finding, which is not treated and does not represent 
disability pathology at this juncture."  There is no 
contrary evidence of record, and no evidence to show that the 
lobulated cyst is associated with a disease process, or 
trauma, or to show that it is productive of symptomatology.  
The Board must find that this examination and the post-
service medical record provides evidence against this claim, 
outweighing the veteran's lay statements.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim and that the claim must be denied.  

With regard to the claim for a chronic cough secondary to 
smoke inhalation, the Board also finds that a disability for 
VA purposes is not shown.  The veteran was treated for smoke 
inhalation for one day in 1978.  He did not receive a 
diagnosis of a respiratory disease or disorder at that time.  
The remaining service medical records, which cover a time 
period of about 26 years, do not associate any subsequent 
respiratory symptoms or disease with this incident.  The May 
2005 VA pre-discharge examination report shows that the 
veteran reported that he was not currently receiving 
treatment for this condition, and that he had an occasional 
cough, but he was not sure if it is related to his inservice 
episode of smoke inhalation, or if it might be related to 
allergies or other etiology.  

To the extent that the May 2005 VA examination report 
contains diagnoses that included "chronic cough secondary to 
smoke inhalation," there is no competent evidence which 
associates the veteran's cough with a disease process, or 
trauma.  In this regard, in a VA examination report addendum, 
dated in June 2005, it was noted that the veteran's 
examination was normal, and that a PFT (pulmonary function 
test) showed that no pathology was identified, providing 
highly probative testing against this claim.  Years of 
treatment records fail to indicate a chronic problem from 
1978, providing evidence against this claim.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Although there are some notations of emphysema in the post-
service VA progress notes, these are not corroborated by the 
May 2005 VA examination and PFT (and the accompanying 
addendum), or by the October 2006 VA X-ray report, and none 
of them are associated with a competent opinion of a nexus 
between this disorder and active duty service.  There is 
simply nothing that objectively indicates a problems 
associated with service, and significant medical evidence 
against such a finding (some medical evidence going so far as 
to indicate that there is no problem).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

In summary, the veteran is shown to have a lobulated cyst of 
the back, and a chronic cough, which have not been associated 
with an underlying chronic disability.  Accordingly, the 
claims must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that the 
veteran's lobulated cyst of the back, and chronic cough, are 
disabilities.  However, when the veteran's service and post-
service medical records are considered together with the 
applicable law (which shows that there is no competent 
evidence to show that the claimed conditions have been 
associated with a disease process, and that they are not 
disabilities), the Board finds that the evidence outweighs 
the veteran's contentions that his lobulated cyst of the 
back, and chronic cough, warrant service connection.

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Board further notes that a 
review of the appellant's statements, and his 
representative's submissions, were filed subsequent to the 
June 2006 Statement of the Case, which listed all of the 
relevant criteria for service connection, indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  See e.g., VA Form 9, 
received in July 2006; October 2007 VA Form 646; Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In any event, the veteran was 
afforded sufficient notice in March 2006, and in any event, 
as the claims have been denied, any questions as to the 
disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  The veteran has been afforded examinations, and the 
Board has determined that under the applicable law the 
claimed conditions are not a disabilities for VA purposes.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for lobulated cyst on the lumbar spine is 
denied.  

Service connection for chronic cough secondary to smoke 
inhalation is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


